UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORED OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-22861 Pine Grove Alternative Fund 25 DeForest Avenue Summit, NJ 07901 908-273-6321 Vicki Horwitz Atlantic Fund Services Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: March 31 Date of reporting period: January 1, 2014 - June 30, 2014 ITEM 1. PROXY VOTING RECORD Pine Grove Alternative Fund The Fund held no securities during the period January 1, 2014 through June 30, 2014 that required proxy votes and, therefore, there is no voting record to report. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Pine Grove Alternative Fund By:/s/ Matthew Stadtmauer Matthew Stadtmauer, President Date:8/4/2014
